Houghton, J. (dissenting) :
I think the judgment should-be modified by deducting $1,000 therefrom, being commissions awarded the plaintiff for the McKnight lease, but I think the plaintiff was entitled to recover $1,500 commissions for the Angelo lease.
The defendant was erecting a loft building on Fifth avenue and desired to obtain tenants for it when completed. The prices which could be obtained for the various lofts were problematical to some extent and the defendant was asking all that it could hope to receive and was ready to recede from its price for the purpose of obtaining a desirable tenant. The jury were entirely justified in finding that the defendant, through its president, Corn, employed the plaintiff as broker to obtain tenants for the building. There is no pretense that such authority was terminated before the Angelo Company signed its lease for the second and third lofts. The defendant gave to the plain tiff its booklet of the building and blue prints, with the tentative prices, and he took them to Mr. Angelo, the president of the Angelo Company, and explained to him the building and its *628desirability for the.business óf his company, and asked' him to lease' some part. of. the. same. Mr. Angelo informed Mm that tlie price was too high, and that if he could get such space as lie wanted for about $15,000 per year, for a term, of ten years, he would think very seriously of making a change." . This was the first that Angelo had .ever heard of the property or had.had any idea of leasingit. The plaintiff told him that he would see. what could be done with respect td price, and communicated' with Corn upon the subject... Angelo had said that he did not want to be bothered with brokers,, and did not Want it to be known .that he contemplated making a change, and, therefore,, asked the plaintiff to withhold his- name. When the plaintiff interviewed Corn he asked for the. name of .the proposed tenant, and the plaintiff told him that he had promised not to mention it, but described his location and business. Corn ' thereupon had an interview with Angelo, which resulted in the defendant giving to him á ten-year lease at $15,000 per year. At the first interview which Corn had with Angelo, Angelo informed him that the. plaintiff had first called Ms attention to the desirability of the building and had ffurnished Mm with' blue prints, thereof, and when the lease was finally made Corn, ás president of the defendant, promised to take care of plaintiff’s commission. • . ■ ' ,
It is true that' Corn denies all tills,., but the-jury was entirely jits- ’ . tiffed hr finding that the plaintiff and Angelo told the .truth and that Corn did not. . ,
I. cannot see- how it can be said, as matter of law, under, such.piren instances, that the plaintiff did not procure a satisfactory tenant for the defendant at. a satisfactory price. . The tenant, surely, was satisfactory, for the defendant accepted him, and the price was satisfactory because .the defendant agreed to it. The tenant had never heard of the property when the plaintiff called his attention , to it and interested him in the subject of making.a lease.' That the owner took the property out of the agent’s hands and made the lease himself without revoking authority does not change. the situation, or deprive him of his'commissions.
To entitle a real estate.broker to compensation it is sufficient, that-a sale or lease is effected through his agency as its,procuring cause, . and if his communications with the purchaser are the means of bringing him and the owner- together, and the sale or lease results in con*629sequence, the compensation is earned.- (Lloyd V. Matthews, 51 N. Y. 124.) It is only where authority is properly revoked before consummation that a broker is not entitled to his commissions. (Sibbald v. Bethlehem Iron Co., 83 N. Y. 378; Donovan v. Weed, 182 id. 43.)
The plaintiff did not forfeit his right to commissions and the defendant was not relieved from paying them because he did not disclose the name of the tenant which he was procuring for the defendant. The head note in Lloyd v. Matthews ■ {supra) is as follows : “ It is not necessary that the purchaser be made known to the owner as the broker’s customer, if he is so in fact. The owner is entitled to know that the broker has been instrumental in sending the purchaser ; but when advised by the latter that he has received information of the purpose to sell and the price, it is the owner’s duty to inquire whence the information was derived.”
There is no question upon the evidence that the plaintiff first interested the Angelo Company or that Mr. Angelo informed Corn at the first interview had that the plaintiff had done so.
The jury had -a right to disbelieve Corn when he testified that he had never heard of the plaintiff interesting the' Angelo Company as tenant, and that he himself, by chance, in a restaurant, encountered Mr. Angelo and called the property to liis attention. The jury was ■ justified under the facts in saying that from such a description as the plaintiff gave to Corn of the business of the Angelo Company and its location he knew who the proposed tenant was and that he personally took up the matter for the purpose of escaping the paying of commissions to' the plaintiff.
With respect to the McKnight lease, I do not think the evidence sustains the conclusion that the plaintiff was the procuring cause in obtaining the McKnight Company as tenant. ■ .
There is no dispute that if the plaintiff is entitled to any sum he is entitled to one per cent commission. The Angelo lease amounted to $150,000 and the McKnight lease to $100,000. The commissions were, therefore, $1,500 and $1,000, and I think that the judgment should be modified by deducting $1,000 therefrom, and, as so modified, affirmed.
Judgment and order reverséd, new trial ordered, costs to appellant to abide event.